PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/104,584
Filing Date: 17 Aug 2018
Appellant(s): Joost et al.



__________________
Howard I. Levy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 December 2020, appealing from the Office action mailed 21 May 2020.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated ## ###### #### from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
Regarding claims 1, 9, and 17 – A person of ordinary skill in the art would not have any reason to modify the snap interface of Maalouf to include the lubricious oxide coating taught by Zborovsky.

Appellant’s Argument: The Appellant’s first argument is that a person of ordinary skill in the art would not have any reason to modify the snap interface of Maalouf to include the lubricious oxide coating taught by Zborovsky (Appeal Brief, pg. 5-6).  The Appellant argues that (1) the coating taught by Zborovsky cannot be applied to the snap interface of Maalouf without either being removed during grinding or, if applied after grinding, affecting the thermal expansions/contractions used in the snap interface of Maalouf (Appeal Brief, pg. 5-6), that (2) Maalouf teaches away from the proposed combination (Appeal Brief, pg. 6), and that (3) the Examiner’s arguments in regards to these points, found in the final office action of May 21, 2020, constitute an improper use of official notice.

Examiner’s Reply: First, it is worthwhile to note that the Appellants do not dispute that the combination of Maalouf and Zborovsky teaches all of the limitations of claims 1, 9, and 17.  Regarding these claims, Maalouf differs from the claimed invention in only one regard:  Maalouf does not disclose that at least one of the snap surfaces at the snap interface may include a tailored-friction 

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found in either the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071,5USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Where the prior art presents a known technique for improving a device, it is prima facia obvious to a person of ordinary skill to apply the same technique to a comparable device in order to improve that device in the same way.  See In re Nilssen, 851 F.2d 1401, 7 USPQ2d 1500 (Fed. Cir. 1988).

The Examiner previously indicated in the office action mailed 27 January 2020 (hereinafter referred to as “non-final office action”) that Zborovsky teaches a coupling for interlocking adjacent components in a gas turbine engine, the coupling comprising male and female members that interlock to form an interface.  See pg. 3 of non-final office action.  Here, the Examiner further indicated that Zborovsky teaches the technique of applying a wear-resistant coating to one or more of the surfaces of the male and female members in order to reduce wear on the members resulting from vibration or sliding.  Finally, the Examiner indicated that Zborovsky teaches that the coating may be a lubricant coating, since lubricant coatings provide a reduction in wear at metal-metal interfaces.  The relevant portions of Zborovsky are reproduced below:

See Zborovsky, ¶ [0033]

Also, a cobalt based coating is less likely to wear due to the nature of their oxides having a lubricious quality.  For example, a Ni-Cr-Cr2O3 based material with additions of sliver and BaF2/CaF2 lubricants may be applied by plasma spraying to one side of a metal-metal couple to provide improved wear behavior compared to bare metal couples. … This is believed to provide solid state lubrication and a commensurate reduction in wear during sliding.  See Zborovsky, ¶ [0035].

Here, it is understood that lubricant coatings, such as the solid state lubricant coatings taught by Zborovsky, are a subset of tailored-friction materials, since they may be applied to a surface in order to reduce the friction of that surface.  

As can be seen, Zborovsky teaches a known technique of applying a tailored-friction material to the interlocking surfaces of a coupling between two adjacent components in a gas turbine engine, in order to reduce wear on the interlocking surfaces.  Maalouf also discloses a coupling between two adjacent components in a gas turbine engine, the coupling comprising two interlocking snap surfaces that form a snap interface.  This was further indicated by the Examiner in the non-final office action (see pg. 2-3). Where the prior art presents a known technique for improving a device, it is prima facia obvious to a person of ordinary skill to apply the same technique to a comparable device in order to improve that device in the same way.  Thus, in this case it would be obvious to one of ordinary skill in 
	It is therefore presented that the Examiner has clearly presented all necessary elements to establish a prima-facia case of obviousness for combining Maalouf with Zborovsky.  Having done so, the burden of providing sufficient evidence or argument to rebut the prima-facia case of obviousness rests with the Appellant.

	The Appellant argues that the coating taught by Zborovsky cannot be applied to the snap interface of Maalouf without either being removed during the grinding process which forms the snap surfaces or, if applied after grinding, affecting the thermal expansions/contractions used in the interlocking the snap surfaces (Appeal Brief, pg. 5-6).  The language of claims 1, 9, and 17, however, contain no limitations regarding the process by which the tailored-friction material is applied to the snap surfaces, thus arguments about the process of applying the tailored-friction material are not commensurate with the scope of the claims.  These arguments are therefore interpreted as an attempt to show that the proposed modification renders the invention of Maalouf unsatisfactory for its intended purpose.
	
	In making this argument, Appellant points to paragraph [0035] in Maalouf, which describes an exemplary method in which the snap surfaces (here “snap diameters”) are formed through a grinding operation.  As can be seen in the first sentence of paragraph [0035], however, grinding is presented as merely one non-limiting example of how the snap surfaces may be formed.  The relevant portion of Maalouf is reproduced below:
	The snap diameters 48, 50 are formed in the components by, for example, a grinding operation.  See Maalouf, ¶ [0035]. 

	Appellant then makes the argument that, in order to apply the coating taught by Zborovsky to the snap surfaces of Maalouf, the coating would need to be applied either before the grinding process or after the grinding process.  In the case of applying the coating before grinding, the Appellant argues that the grinding process would remove the coating layer.  Here, the Appellant presents an assertion that “where Maalouf s grinding is preceded by the application of Zborovsky’s tailored-friction surface, Maalouf s grinding would remove tailored-friction material that has been previously applied” (Appeal Brief, pg. 5, para. 5), but the Appellant cites no evidence to support the assertion.  Further, no evidence is presented that such a grinding process would remove all tailored-friction material at the snap surface, as would be necessary in order to prevent the proposed combination from satisfying the limitations of claims 1, 9, and 17.  

In the case of applying the coating after grinding, Appellant argues that “the heating/cooling processes used to join the snap diameters 48 and 50 would now be applied to component surfaces that have been modified as taught by Zborovsky. There is no evidence in either Maalouf or Zborovsky that such processes are possible, desirable or even contemplated” (Appeal Brief, pg. 5, para. 6).  The Examiner respectfully disagrees.  Zborovsky teaches in paragraph [0035] that “materials and coating are selected to survive the expected maximum temperature and to generally meet service life requirements.”  It is well understood in the field of gas turbine engines that “service life requirements” entail the heating and cooling of engine components as the engine is cycled through the various phases of flight (idle, takeoff, cruise, etc.) and as the engine is shutdown or started.  It is thus clear that the lubricous oxide coating taught by Zborovsky is indeed intended to undergo heating/cooling processes similar to that used to interlock the snap surfaces of Maalouf.  


	Appellant further points to paragraphs [0036] and [0037] of Maalouf as teaching away from the proposed combination, asserting that “Maalouf includes an extensive discussion of how transition areas 54 and 154 … effectively control the response of the snap diameters 48 and 50 to the thermal expansions/contractions of the snap interfacing processes… since the response of the snap diameters 48 and 50 will necessarily be affected by the Examiner’s suggested modification due to the compositional changes described above, Maalouf s teachings actually teach away from the Examiner’s suggested combination” (Appeal Brief, pg. 6, para. 3).  This argument, however, is not internally consistent.  If the transition areas effectively control the response of the snap diameters (snap surfaces), any modification to the snap surfaces themselves should have no effect on the thermal expansions/contractions of the snap interfacing processes, since this response is controlled by a different portion of the interface (the transition areas).  Further, an examination of paragraphs [0036] and [0037] of Maalouf will show that in no portion of these passages is the concept of adding a coating to the snap surfaces even mentioned, let alone discouraged.  A reference may be said to teach away when a person of ordinary skill, upon reading the reference would be led in a direction divergent from the path that was taken by the applicant. See In re Haruna, 249 F.3d 1327, 58USPQ2d 1517 (Fed. Cir. 2001).  Here, however, Malouf is entirely silent with 

	Finally, the Appellant argues that improper use of official notice was taken by the Examiner in statements made in response to Appellants arguments as presented in the final office action mailed 21 May 2020 (hereinafter “final office action”).  See Appeal Brief, pg. 6-7.  In regards to these arguments, the Examiner points out that at no point in the final office action did the Examiner state that official notice was being taken, much less relied upon to uphold the rejection of claims 1, 9, and 17.  Rather, in addressing the arguments presented by the Appellant, the Examiner merely provided exemplary means by which one of ordinary skill in the art might overcome the issues presented by the Appellant.  These comments do not constitute the basis of the rejection of claims 1, 9, and 17, since a clear and complete basis for prima facia obviousness was presented in the non-final office action and was simply maintained in the final office action due to the lack of evidence provided by the Appellant in rebutting the original prima facia case.

Appellant claims that The Examiner did not addressed the above arguments in the advisory action of 08/07/2020, and has not explained why the rejections of claims 1, 9, and 17 are being maintained (Appeal Brief, pg. 7).  The Examiner points to the interview summary of 08/07/2020, in which the Examiners response to the arguments above are concisely summarized, having been presented in detail to the Appellant in the interview.  The Examiner further points out that the basis for making and maintaining the rejection of claims 1, 9, and 17 is clearly presented and explained in the non-final office action and final office action, as described above. 

Regarding claims 5, 13, and 18 – The Examiner’s refusal to enter the after-final amendment to claims 5, 13, and 18 is improper.

Appellant’s Argument: The Appellant’s next argument is that The Examiner’s refusal to enter the after-final amendment to claims 5, 13, and 18 is improper.  Appellant argues that (1) the Examiner’s stated basis for refusal of entry is improper, and that (2) if entered, the resulting versions of claims 5, 13, and 18 would be patentably distinguished over the prior art (Appeal Brief, pg. 8).

Examiner’s Reply: The Appellant cannot, as a matter of right, amend any finally rejected claims.  See 37 CFR 1.116.  Appellant argues that the Examiner’s stated basis for refusal – that such an amendment would require further search and consideration – is improper by simply stating that “the amount of search and consideration required of the Examiner in this case is minimal and that there is more than enough time for the Examiner to perform the search and provide the consideration.”  No further reasoning is given as to why this amendment would present minimal search and consideration burden.  The Examiner presents that prior searches relevant to claims 5, 13, and 18 focused entirely on others of the group of materials listed in the previous versions of the claims (for example Ruthenium).  Thus, an amendment limiting the scope of the claim to a single material, Niobium, would require additional search and consideration of the prior art found.  The Appellant states that, had the amendment submitted after the final office action been entered, the resulting claims would be distinguished over the prior art, however it would not be possible for the Examiner to make this determination without additional search and consideration focused on the newly amended claim language.


Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Eric Lange/
Examiner, Art Unit 3745
Conferees:
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.